

 
 
Exhibit 10.47

KB HOME
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (“Agreement”) is made on [DATE] (“Award Date”)
by and between KB Home, a Delaware corporation (“Company”), and [NAME]
(“Holder”). Capitalized terms used in this Agreement and not defined herein have
the respective meanings given to them in the KB Home 2014 Equity Incentive Plan
(“Plan”).
A G R E E M E N T
1.Award. Subject to the terms of the Plan and this Agreement, the Company hereby
awards to Holder an aggregate of [SHARES #] shares of Common Stock of the
Company (the “Award”). Except as provided in this Agreement, the shares of
Common Stock subject to the Award (“Award Shares”) cannot be transferred in any
manner. A copy of the Plan is attached hereto and/or is available upon request,
and is made a part hereof.
2.Lapse of Transferability Restrictions (Vesting of Award). Subject to Section 3
below, the transferability restrictions imposed by this Agreement and the Plan
on the Award Shares will lapse, and, subject to Section 7 below, the Award
Shares will become freely tradable, according to the [VESTING SCHEDULE].
3.Forfeiture of Award Shares. Holder will immediately forfeit all rights, title
and interests in and to all Award Shares, without any consideration, that are
subject to transferability restrictions under this Agreement on the date Holder
experiences a Termination of Service other than a Termination of Service as a
result of Holder’s death or Disability. If Holder’s Termination of Service is
due to Holder’s death or Disability, the transferability restrictions imposed by
this Agreement and the Plan on the Award Shares will lapse, and, subject to
Section 7 below, the Award Shares will become freely tradable on the date of
such event. “Disability” means (i) “disability” as defined in any employment
agreement then in effect between Holder and the Company or applicable Affiliate
or (ii) if not defined therein, or if there shall be no such agreement,
“disability” as defined in the long-term disability plan then maintained by the
Company or the applicable Affiliate, or (iii) if there shall be no plan, a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes Holder to be unable to perform
in all material respects his or her duties and responsibilities to the Company
or applicable Affiliate or any substantially similar duties and
responsibilities. The Company shall have the sole right to determine whether
Holder’s Termination of Service constitutes a Disability. In addition, the
Committee, in its discretion, may accelerate the lapsing of the transferability
restrictions under this Agreement for some or all of the Award Shares at any
time, subject to the limitations on acceleration set forth in the Plan. If and
to the extent so accelerated, the transferability restrictions will lapse as of
the date or upon the occurrence of the condition specified by the Committee.
4.Delivery of Award Shares; Taxes. Subject to the Company’s right under the Plan
to record Award Shares in the Company’s books in uncertificated form, the
Company will deliver to Holder (or to Holder’s estate or permitted
beneficiary(ies) in the event of Holder’s death) stock certificate(s)
representing those Award Shares as to which transferability restrictions have
lapsed in accordance with this Agreement as soon as practicable after any such
lapse, provided that Holder (or Holder’s estate or permitted beneficiary(ies))
has paid to the Company the amount of any taxes the Company is required to
withhold in connection with any such lapse. At Holder’s (or Holder’s estate’s or
permitted beneficiary(ies)’) discretion, Holder (or Holder’s estate or permitted
beneficiary(ies)) may direct the Company to withhold Award Shares to satisfy any
tax withholding obligation that may arise upon the lapse oftransferability
restrictions as provided under this Agreement. If Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Award as of the Award
Date rather than as of the






--------------------------------------------------------------------------------



date any transferability restrictions lapse or the date upon which Holder would
otherwise be taxed under Section 83(a) of the Code, Holder must deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service.
5.Dividends. Cash dividends or other cash distributions paid on or in respect of
shares of Common Stock of the Company that are not restricted and are freely
tradeable (“Unrestricted Shares”) will be equally and contemporaneously paid to
Holder on or in respect of any Award Shares that are subject to transferability
restrictions under this Agreement. In addition, any stock or other non-cash
distributions issued on or in respect of Unrestricted Shares will be equally and
contemporaneously issued on or in respect of such Award Shares, but will be held
in escrow and will be subject to the transferability restrictions and forfeiture
conditions imposed under this Agreement on Award Shares.
6.Additional Terms and Adjustments. This Award is made subject to all of the
terms and conditions of the Plan, including without limitation any terms, rules,
or determinations made by the Committee pursuant to its authority under the Plan
and Plan provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws.
7.Additional Restrictions. The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales or other transfers of any Award Shares as to which transferability
restrictions have lapsed as provided under this Agreement, including without
limitation (a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s
securities, (c) stock ownership or holding requirements and (d) the required use
of a specified brokerage firm for such resales or other transfers.
8.California Law. This Agreement will be construed, administered and enforced in
accordance with the laws of the State of California.
9.Rescission. This Agreement and the Award will be subject to rescission by the
Company if an executed original of this Agreement executed by Holder is not
received by the Company within four weeks of the Award Date.
10.Compliance With Laws. Holder acknowledges that the Plan and this Agreement
are subject to compliance with all applicable laws and regulations, the rules of
any Securities Exchange, and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. The Award Shares shall be
subject to such restrictions, and Holder shall, if requested by the Company,
provide such assurances and representations to the Company as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements.
11.Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. Holder agrees to
be bound by the terms and conditions of this Agreement and of the Plan, and that
in the event of any conflict between this Agreement and the terms of the Plan,
the terms of the Plan shall prevail. All designations, determinations,
interpretations, and other decisions under or with respect to this Agreement or
the Award will be within the sole discretion of the Committee, may be made at
any time and will be final, conclusive, and binding upon all persons, including,
but not limited to, the Company, any Subsidiary, Holder, any stockholder and any
employee of the Company or any Affiliate. HOLDER ACKNOWLEDGES AND AGREES THAT
THE COMMITTEE SHALL ADMINISTER THIS AGREEMENT AND THE AWARD, AND THAT HOLDER IS
BOUND BY, AND THE AWARD IS SUBJECT TO, ANY TERMS, RULES OR DETERMINATIONS MADE
BY THE COMMITTEE.
12.Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than as permitted by the Plan.






--------------------------------------------------------------------------------



13.No Obligation. Neither the execution and delivery of this Agreement nor the
issuance of the Award shall confer upon Holder any right to be employed or
engaged in any capacity by the Company or any Affiliate, or to continue in such
employment or engagement, or shall interfere with or restrict in any way the
rights of the Company and any Affiliate, which rights are hereby expressly
reserved, to discharge Holder at any time.
14.Notice. Any notice given hereunder to the Company will be addressed to the
Company at its corporate headquarters, attention Senior Vice President, Human
Resources, and any notice given hereunder to Holder will be addressed to Holder
at Holder’s address as shown on the records of the Company.
15.Section 409A. The Award is intended to be outside the scope of Section 409A
of the Code, and this Agreement shall be interpreted in a manner consistent with
such intent. Notwithstanding anything to the contrary in the Plan or in this
Agreement, Holder agrees that Holder (or Holder’s estate or permitted
beneficiary(ies)) shall be solely responsible for the satisfaction of all taxes,
interest and penalties that may be imposed on Holder or for Holder’s account in
connection with this Award (including, without limitation, any taxes, interest
and penalties under Section 409A), and neither the Company nor its Affiliates
shall have any obligation to reimburse, indemnify or otherwise hold Holder (or
Holder’s estate or permitted beneficiary(ies)) harmless from any or all of such
taxes, interest or penalties.
16.Term. Upon forfeiture of all of Holder’s rights, title, and interests in and
to any and all of the Award pursuant to Section 3 above, this Agreement will
terminate and be of no further force or effect.
17.General. If any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to Holder or the
Award, or would disqualify the Award under any law deemed applicable by the
Committee, such provision will be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this
Agreement, such provision will be stricken as to such jurisdiction, and the
remainder of this Agreement will remain in full force and effect. Headings are
given to the Sections and subsections of this Agreement solely as a convenience
to facilitate reference. Such headings will not be deemed in any way material or
relevant to the construction or interpretation of this Agreement or any
provision thereof and, in the event of any conflict, the text of this Agreement,
rather than such titles or headings, will control.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Holder have
executed this Agreement as of the day and year first above written.
KB HOME
By:    Jeffrey T. Mezger
President and Chief Executive Officer


HOLDER:
By:___________________________
[NAME]
Date: _________________________






